Citation Nr: 0731374	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  07-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

Pursuant to an August 2007 motion and the Board's granting 
thereof in September 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900(c) (2007).

The informal hearing presentation, submitted by the veteran's 
representative in August 2007, raised an alternative theory 
of entitlement to service connection for the veteran's low 
back disability.  This theory alleged that the veteran was 
also entitled to service connection for a low back 
disability, to include as secondary to his service-connected 
foot and knee disabilities.  As this theory is based on an 
entirely different set of legal criteria, this new claim is 
not inextricably intertwined with the present claim and is 
REFERRED back to the RO for appropriate action.


FINDING OF FACT

The veteran's currently diagnosed low back disability is not 
the result of a disease or injury in service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in June 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  

The veteran was provided with notice of how VA determines 
effective dates and disability ratings in the June 2006 
notice letter, compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This letter was followed by 
subsequent adjudications in August 2006, February and May 
2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded a VA medical examination in January 
2007 to obtain an opinion as to whether his low back 
disability can be directly attributed to service.  Further 
examination or opinion is not needed on the low back claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that his currently diagnosed multi-level 
degenerative disc disease and lumbar spondylosis with spinal 
stenosis are the result of an injury during his time in 
service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service medical records reveals that 
he was in good health at induction and did not suffer from 
any low back disabilities.  See Standard Form (SF) 88, 
November 30, 1951.  In August 1952, the veteran was seen with 
complaints of a backache.  At discharge, the veteran's spine 
was considered normal and the veteran did not complain of any 
additional back pain.  See SF 88, January 25, 1954.  The 
Board concedes that the veteran did complain of low back pain 
during service.  See Hickson, supra.

In support of his claim, the veteran has submitted numerous 
medical records diagnosing his assorted low back 
disabilities.  See private treatment records, Mayo Clinic, 
December 1983 through October 1984; private medical records, 
Franklin County Medical Clinic, May 1987 through April 2006; 
private treatment records, Platte Valley Medical Clinic, 
November 1996 thought January 2006; VA treatment records, May 
2000 through July 2006; and private treatment records, 
Advanced Chiropractic Clinic, April through June 2006.  The 
Board concedes that the veteran does suffer from current low 
back disabilities.

The remaining question is whether the veteran's current 
disabilities are related to his complaints of a backache in 
service.  The private and VA treatment records noted above do 
not provide a medical nexus relating the veteran's current 
disabilities to service.  However, the veteran also submitted 
a private medical record from Roy D. Wakefield, D.C. dated in 
December 2006.  This letter stated that the veteran had been 
treated by Dr. Wakefield since 1986.  The veteran stated that 
he had back surgeries, worn back braces and lost a great deal 
of time due to back pain.  The veteran stated that he 
believed his back troubles began when he was in service from 
1952 to 1954.  The examiner viewed the veteran's x-rays and 
magnetic resonance imaging (MRI) findings and determined that 
the veteran had degenerative changes in his spine that 
revealed old injuries.  The examiner stated that he did not 
know the cause of these old injuries, but the spinal problems 
the veteran currently experienced were associated with old 
injuries.  See letter from Roy D. Wakefield, D.C., December 
20, 2006.

The veteran also participated in a VA orthopedic examination 
in January 2007.  The veteran described low back pain with 
left leg pain and occasional numbness, severe fatigue, 
stiffness and spasm in his mid to low back as well as 
moderate decreased motion and weakness.  After reviewing the 
veteran's claims folder in conjunction with the physical 
examination, the examiner diagnosed the veteran with multi-
level degenerative disc disease and lumbar spondylosis with 
spinal stenosis.  It was the examiner's opinion, as an 
orthopedic surgeon, based on careful review of the evidence 
that it was less likely as not that the veteran's service-
incurred backache resulted in the present claimed low back 
condition.  It was true that the veteran was seen for a 
backache while in service, however intermittent low back pain 
is exceedingly common and in the vast majority of cases, it 
is a self-limited process.  

The veteran's separation examination was negative for any 
back disabilities.  The veteran also went a number of years 
prior to seeking medical treatment for his low back.  It was 
also noted that the veteran had a history of a fall sustained 
in 1982, which seems to have contributed more than anything 
to his back condition.  The primary basis and rationale for 
the examiner's opinion were the lack of trauma sustained to 
the back during service, the self-limited nature of his 
backache during service as well as his negative separation 
examination and the lack of continuity of care from his 
discharge from service until his documented treatment in the 
1980s and 1990s.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As noted above, the majority of the 
medical evidence submitted did not contain medical nexus 
opinions.  The opinion submitted from Roy Wakefield, D.C. did 
not provide a definitive nexus statement.  It was clear that 
the examiner was merely repeating history provided by him to 
the veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  Here, the Board finds the VA examination report to 
be the most persuasive.  The examiner thoroughly reviewed the 
veteran's claims folder in conjunction with the examination 
and provided sound reasons and bases for the negative 
opinion.

The Board also notes that the veteran was discharged from 
service in 1954.  The first records of medical treatment for 
a low back disability were in the 1980s, almost 30 years 
after he was discharged.  The Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing low 
back disability complaints, symptoms, or findings for 
approximately 30 years between the period of active duty and 
the medical reports dated in the 1980s is itself evidence 
which tends to show that low back disabilities did not have 
their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).   

The only remaining evidence in support of the veteran's claim 
is his own lay testimony.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Though the veteran has established that he did suffer from an 
injury to the back during his time in service and has a 
current low back disability, the medical evidence of record 
does not support the veteran's contention that the two are 
connected.  Without a positive medical nexus opinion, the 
veteran's claim must fail.  See Hickson, supra.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current low back disability is 
related to service.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


